Citation Nr: 1029238	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  06-05 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

1.  Entitlement to a rating in excess of 20 percent for lumbar 
disc disease.

2.  Entitlement to service connection for radiculopathy of the 
lower extremities.  

3.  Entitlement to service connection for a nervous disorder.  

4.  Entitlement to an initial rating in excess of 40 percent for 
limitation of extension of the right knee.  

5.  Entitlement to a rating in excess of 10 percent for the 
residuals of a right knee meniscus tear with surgery.  

6.  Entitlement to a rating in excess of 10 percent for the 
residuals of a left knee meniscus tear with osteoarthritis.  

7.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disability.  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Esq.


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1985 to July 1991.  

This matter came before the Board of Veterans' Appeals (Board) 
initially on appeal of a March 2004 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  It was previously before the Board in 
March 2009.  

Among other actions, the March 2004 rating decision increased the 
rating for the Veteran's lumbar disc disease to 20 percent.  
However, this increase was made effective from only June 12, 
2002, which did not encompass the entire period on appeal.  
Therefore, the March 2009 Board decision considered the matter of 
the evaluation of the Veteran's lumbar disc disease as two 
separate issues, which were entitlement to a rating in excess of 
10 percent prior to June 12, 2002, and entitlement to a rating in 
excess of 20 percent from June 12, 2002.  The March 2009 Board 
decision granted a 20 percent rating for the period prior to June 
12, 2002. 

The Veteran appealed the March 2009 Board decision to the United 
States Court of Appeals for Veterans Claims (Court), in order to 
obtain a rating in excess of 20 percent for his lumbar disc 
disease.  In a January 2010 Order, the Court vacated and remanded 
that portion of the March 2009 Board decision that denied a 
rating in excess of 20 percent for lumbar disc disease.  The 
Board was ordered to comply with the instructions of a December 
2009 Joint Motion for Partial Remand (Joint Motion).  The appeals 
of the remaining issues in the March 2009 Board decision were 
dismissed.  

As previously noted, the Veteran's claim for an increased rating 
for lumbar disc disease was considered as two separate issues by 
the March 2009 Board decision to reflect the partial increase and 
effective date assigned by the March 2004 rating decision on 
appeal.  However, as the March 2009 Board decision increased the 
evaluation to 20 percent for the period prior to June 12, 2002, 
there is no longer any reason to consider the matter as two 
separate issues.  This change is reflected on the first page of 
this decision.  However, this does not preclude consideration of 
additional staged ratings for the Veteran's lumbar spine 
disability if supported by the evidence.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

The appeal is REMANDED to the RO for further development and 
adjudication.  VA will notify the Veteran if further action, on 
his part, is required.


REMAND

The Veteran contends that he is entitled to a rating in excess of 
20 percent for his lumbar disc disease.  He believes that his 
disability is so severe that it renders him unemployable.  

The Board notes that the most recent VA examination of the 
Veteran's lumbar spine disability was conducted in July 2005, and 
is now more than five years old.  The Board finds that the 
Veteran should be scheduled for an additional VA examination in 
order to determine the current severity of this disability.  

As noted in the December 2009 Joint Motion, an August 2000 
medical record includes the Veteran's claim that he is unable to 
work due to back pain.  The Veteran made a similar statement in 
support of his current claim in September 2005.  When a Veteran 
submits evidence of a medical disability, makes a claim for the 
highest rating possible, and submits evidence of unemployability, 
VA must consider a claim for a TDIU.  Roberson v. Principi, 251 
F. 3d 1378, 1380 (2001).  The RO has not been afforded an 
opportunity to consider this claim.  Therefore, this matter will 
be returned to the RO for initial consideration.  In this regard, 
the Board notes that the Veteran meets the schedular criteria for 
a TDIU under 38 C.F.R. § 4.16(a) (2009).

Finally, the record shows that in October 2009, the Veteran 
submitted a notice of disagreement (NOD) with an October 2008 
denial for service connection for radiculopathy of the lower 
extremities and service connection for a nervous disorder.  
Similarly, in February 2010, he submitted an NOD with regard to 
the disability ratings assigned, or continued, in a January 2010 
rating decision.  In that decision, the RO granted service 
connection for limitation of extension of the right knee and 
assigned an initial 40 percent rating and continued separate 10 
percent ratings for residuals of a right knee meniscus tear with 
surgery and for residuals of a left knee meniscus tear with 
osteoarthritis.  As such, he must be furnished a statement of the 
case (SOC) that addresses his claims.  See 38 C.F.R. § 19.29 
(2009); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  An 
SOC with respect to these issues has never been issued.  
Consequently, these matters must be remanded for the issuance of 
an SOC.  The Board emphasizes, however, that to obtain appellate 
review of an issue not currently in appellate status, a perfected 
appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2009). 

Accordingly, the case is REMANDED for the following action:

1.  Furnish to the Veteran and his attorney 
an SOC on the issues of entitlement to 
service connection for radiculopathy of the 
lower extremities and for a nervous 
disorder, entitlement to an initial rating 
in excess of 40 percent for limitation of 
extension of the right knee, and 
entitlement to ratings in excess of 10 
percent for residuals of a right knee 
meniscus tear with surgery and for 
residuals of a left knee meniscus tear with 
osteoarthritis, along with a VA Form 9, and 
afford them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on these issues.  

The Veteran and his attorney are hereby 
reminded that to obtain appellate 
review of entitlement to service 
connection for radiculopathy of the 
lower extremities and for a nervous 
disorder, entitlement to an initial 
rating in excess of 40 percent for 
limitation of extension of the right 
knee hypertension, and entitlement to 
ratings in excess of 10 percent for 
residuals of a right knee meniscus tear 
with surgery and for residuals of a 
left knee meniscus tear with 
osteoarthritis, a timely appeal must be 
perfected.

2.  Request that the Veteran identify 
healthcare providers who have treated him 
for his lumbar spine disability since 2005 
and ask him to provide names, addresses and 
authorization to enable VA to obtain all 
outstanding pertinent records.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his attorney of the records 
that were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken. 

3.  After completion of 1 and 2 above, 
arrange for the Veteran to undergo a VA 
spine (both neurological and orthopedic) 
examination, at an appropriate VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the 
examiner(s) designated to examine the 
Veteran, and the examination report(s) 
should include discussion of the 
Veteran's documented medical history 
and assertions.  All appropriate tests (to 
include x-rays, as necessary) and studies 
should be accomplished (with all findings 
made available to the examiner(s) prior to 
the completion of his or her report), and 
all clinical findings should be reported in 
detail.  

The neurological examiner should identify 
the existence, and frequency or extent, as 
appropriate, of all neurological symptoms 
associated with the Veteran's lumbar disc 
disease.  The examiner should indicate 
which nerves are affected and whether the 
Veteran's symptoms approximate mild, 
moderate, or severe incomplete paralysis, 
or complete paralysis.  The examiner should 
also comment on the frequency and duration 
of any incapacitating episodes (i.e., a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that requires 
bed rest prescribed by a physician and 
treatment by a physician).  If the Veteran 
has incapacitating episodes associated with 
his low back disability, the examiner 
should indicate whether, over the last 12-
month period, the Veteran's incapacitating 
episodes had a total duration of (a) at 
least 2 weeks, but less than 4 weeks, (b) 
at least 4 weeks, but less than 6 weeks, or 
(c) at least 6 weeks.  

The orthopedic examiner should conduct 
range of motion testing of the 
thoracolumbar spine, expressed in degrees.  
The examiner should render specific 
findings as to whether, during the 
examination, there is objective evidence of 
pain on motion, weakness, excess 
fatigability, and/or incoordination 
associated with the Veteran's service-
connected lumbar disc disease disability.  
If pain on motion is observed, the examiner 
should indicate the point at which pain 
begins.  In addition, the examiner should 
indicate whether, and to what extent, the 
Veteran experiences likely functional loss 
of the lumbosacral spine due to pain and/or 
any of the other symptoms noted above 
during flare-ups and/or with repeated use; 
to the extent possible, the examiner should 
express any such additional functional loss 
in terms of additional degrees of limited 
motion.  The examiner should comment on the 
effect of such symptoms on the Veteran's 
economic adaptability.  The orthopedic 
examiner should also specifically indicate 
whether there is any ankylosis of the 
spine, and if so, whether such is favorable 
or unfavorable, and the extent of such 
ankylosis (specifically whether the entire, 
or the entire thoracolumbar, spine is 
ankylosed).

After completion of the examination(s) and 
review of the claims file, the examiner(s) 
should express an opinion as to whether it 
is as likely as not (50 percent or 
greater probability) that the Veteran's 
service-connected lumbar spine disability, 
either alone or in some combination with 
his other service-connected disabilities, 
renders him unemployable?  VA should give 
the examiner(s) a list of the Veteran's 
service-connected disabilities.  The 
examiner(s) should set forth all 
examination findings, along with the 
rationale for any conclusions reached, in a 
printed (typewritten) report.

4.  After completing the requested actions, and 
any additional notification and/or development 
deemed warranted, readjudicate the Veteran's 
increased rating claim for lumbar disc disease 
and adjudicate the Veteran's claim for a TDIU, 
in light of all pertinent evidence and legal 
authority.  With regard to the increased rating 
claim, VA should document its consideration of 
whether referral for an extraschedular rating 
and whether "staged" rating, pursuant to the 
Hart decision, cited to above, are warranted.  
If any benefit sought on appeal remains denied, 
the Veteran and his attorney should be furnished 
a supplemental SOC and given the opportunity to 
respond before the claims file is returned to 
the Board for further appellate consideration.

The Board intimates no opinion as to the ultimate outcome of this 
case.  The Veteran need take no action until otherwise notified.  
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
M. R. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


